DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 9, 13, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 4, and 17 recite the limitation "the adjustment mechanism."  There is insufficient antecedent basis for this limitation in the claim (though for purposes of examination, it has been treated as “the lifting power adjustment mechanism”).
Claim 9 recites “any lifting power adjustment maximum height.”  It is unclear what this is intended to define.
Claim 13 recites the limitation "the mid-seat section" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3 and 18 are deemed indefinite because they are dependent on indefinite claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8-10, 13-16, 19, 20, 22, 23, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lywood (GB 1406420 as provided by Applicant).
Regarding claims 1, 15, 16, and 19, Lywood discloses an elevating lifting chair comprising: an adjustable lifting mechanism comprising: a base (lower link and/or chair structure); a parallelogram structure having four pivotally connected links (21, 27, 28, 29 for instance), the parallelogram connected at one of the four pivots to the base (i.e. 25 or via 25); a spring (32) pivotably extending from a first link of the parallelogram to an adjustable termination point (at 33) on a second link of the parallelogram to form a lifting triangle (with 21, 28, 32), wherein the spring termination point is displaced from a main pivot of the parallelogram (22 or 23 for instance); an extension (of 4 for instance) in fixed relation to one of the four parallelogram links (29), configured to maintain its angle with respect to horizontal when angles of the parallelogram are varied upon raising or lowering the lifting mechanism between a sitting mode and a standing mode (this is the general manner of operation); wherein the extension forms a rear seat section having a rear edge and a front edge; a front seat section (3) having a rear edge and a 
Regarding claim 4, Lywood further discloses the adjustment mechanism comprises a pin (at least an end of spring 32) connected to the spring and a slot (33) into which the pin can be selectively positioned.
Regarding claim 8, Lywood further discloses the spring is compressed by weight of an occupant and expanded upon the user shifting weight to the user's legs (see lines 25-29 of page 2).  
Regarding claim 9, Lywood further discloses that at any lifting power adjustment maximum height of the rear seat section is consistent (constrained by member 35 for instance).  
Regarding claim 10, Lywood further discloses the extension moves forward upon elevation of the parallelogram and dropping of the front seat section (see figures), thereby causing a user's center of balance to move toward being above the user's feet (this would be the case in operation).  
Regarding claim 13, Lywood further discloses a restraining panel having a first edge attached to the front seat section and a second edge attached to a mid-seat section (such edges could be defined on the cushion/upper member for example).  
Regarding claim 14, Lywood further discloses the rear seat section and the front seat section have integral cushions (the member overlying 3 and 4).  
Regarding claim 20, Lywood further discloses a maximum height adjustment mechanism (34, 35, for instance).
Regarding claims 22 and 23, Lywood further discloses a folding mechanism (29b and/or seat folding components for instance) and an intermediary height adjust mechanism (34, 35, for instance). 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lywood.  Lywood discloses an arrangement as explained above including what would appear to be forces and displacements in the ranges claimed, but this is not explicitly set forth.  However, as changes in size, shape, and arrangement of components require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide forces and displacements as claimed because this could improve function and operation for various users.

Claims 2, 3, 17, 18, 21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lywood in view of Lin (US Patent Application Publication Number 2010/0123346).  Lywood discloses an arrangement as explained above but does not disclose a series of holes for receiving a pin/spring end.  Such arrangements are well-known as shown by Lin for instance who discloses such an arrangement (see Figures 8 and 9 for instance) along with an associated sliding sleeve (adjacent).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an arrangement as taught by Lin in Lywood’s device because this could improve .

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHILIP F GABLER/Primary Examiner, Art Unit 3636